                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

CHRISTOPHER VILLELA,

               Plaintiff,

               v.                                      CASE NO. 16-3047-SAC

A.J. WEISHAAR, et al.,

               Defendants.


                                  ORDER TO SHOW CAUSE


       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983.           On

February 22, 2019, the Court entered a Memorandum and Order and Order to Show Cause

(Doc. 42) (“MOSC”), dismissing Defendants Pickard, Yingling, and Carey, and dismissing

Plaintiff’s Eighth Amendment claim for denial of medical care and Fourth Amendment excessive

force claim. The Court previously cautioned Plaintiff that the Court may be prohibited from

hearing Plaintiff’s unlawful search and seizure claim under Younger v. Harris, 401 U.S. 37, 45

(1971). See Doc. 10, at 11–13. The Court’s MOSC directed Plaintiff to show cause why his

remaining claim for damages for unlawful search and seizure should not be stayed pending

resolution of his state court criminal Case No. 15-cr-1097, which was on appeal at that time. See

Kansas v. Villela, Case No. 119549 (Kan. Ct. App.). In response, Plaintiff filed a Response

(Doc. 45) and a motion to stay this case pending resolution of Case No. 119549 (Doc. 46). On

April 2, 2019, the Court entered an Order (Doc. 47) granting Plaintiff’s motion to stay this case

pending resolution of Case No. 119549 pending in the Kansas Court of Appeals. The Order

directed Plaintiff to “notify the Court of any final decision in the criminal action pending against

him.” (Doc. 47, at 1.)

                                                 1
        Although Plaintiff has failed to notify the Court, the docket of the Kansas Court of

Appeals reflects that the court affirmed Plaintiff’s sentence on January 10, 2020. See State v.

Villela, No. 119549 (Kan. Ct. App. January 10, 2020). Therefore, Plaintiff is ordered to show

good cause why the stay should not be lifted in this case and why the case should not be

dismissed as barred by Heck.

       The Court found in the MOSC that:

              If Plaintiff has been convicted and a judgment on Plaintiff’s illegal
              search and seizure claim in this case would necessarily imply the
              invalidity of that conviction, the claim may be barred by Heck. In
              Heck v. Humphrey, the United States Supreme Court held that
              when a state prisoner seeks damages in a § 1983 action, the district
              court must consider the following:
                      whether a judgment in favor of the plaintiff would
                      necessarily imply the invalidity of his conviction or
                      sentence; if it would, the complaint must be
                      dismissed unless the plaintiff can demonstrate that
                      the conviction or sentence has already been
                      invalidated.
              Heck v. Humphrey, 512 U.S. 477, 487 (1994). In Heck, the
              Supreme Court held that a § 1983 damages claim that necessarily
              implicates the validity of the plaintiff’s conviction or sentence is
              not cognizable unless and until the conviction or sentence is
              overturned, either on appeal, in a collateral proceeding, or by
              executive order. Id. at 486–87.

(Doc. 42, at 10.) Plaintiff should show good cause why his remaining claim should not be

dismissed as barred by Heck.

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff shall show good

cause on or before February 18, 2020, why the stay should not be lifted in this case.

       IT IS FURTHER ORDERED that Plaintiff shall also show good cause on or before

February 18, 2020, why this case should not be dismissed for the reasons set forth in the Court’s

MOSC at Doc. 42.




                                               2
IT IS SO ORDERED.

Dated January 15, 2020, in Topeka, Kansas.



                                 s/ Sam A. Crow
                                 Sam A. Crow
                                 Senior U. S. District Judge




                                    3
